          Case 1:19-cr-00166-VEC Document 300 Filed 07/21/21 Page 1 of 3

                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
 ------------------------------------------------------------   X          DATE FILED: 7/21/2021
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :   19-CR-166 (VEC)
                                                                :
 JOSE CABAN,                                                    :       ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 21, 2021, the parties appeared for a change-of-plea hearing;

        IT IS HEREBY ORDERED that Defendant’s change-of-plea hearing is ADJOURNED to

August 5, 2021, at 2:00 p.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley

Square, New York, NY 10007.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.
         Case 1:19-cr-00166-VEC Document 300 Filed 07/21/21 Page 2 of 3


       IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0166#. All of those accessing the

hearing are reminded that recording or rebroadcasting of the hearing is prohibited by law.




SO ORDERED.
                                                    _________________________________
                                                       _____________________ ____________
Date: July 21, 2021                                       VALERIE CAPRONI
                                                                     CAPRON    NI
      New York, NY                                        United States District Judge
        Case 1:19-cr-00166-VEC Document 300 Filed 07/21/21 Page 3 of 3



All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.
